Case 2:20-cv-00012-JRS-MJD Document 32 Filed 03/27/20 Page 1 of 5 PageID #: 427


                             UNITED STATES DISTRICT COURT
                               SOUTHERN DIS1RICT OF INDIANA
                                       TERRE IWJIE DlVISRN
 MARTIN S. GOTTESFELD,                              Case No.: 2:20-cv-00012-JRS-MJD
            Petitioner,
                                                    Cf.AIM FOR MANDATORY JUDICIAL
                   v.                               NarICE, BY AFFIDAVIT, FED. R.   EVID.
                                                    201(c)(2)
  B. LAMMER,
               Respondent.                          AFFIRMATION AND VERIFICATION,
                                                    28 u.s.c.s. § 1746(1)
 STATE OF INDIANA
                                              Affirmed and signed.
 VIGO COUNTY
       COMES NOW, the petitioner herein, being of majority age, good moral
 character, and competent to testify, with yes as yes and no as no, and in
 filing this Claim with this Honorable Court, does state the following, to wit:
                                       RELIEF SOUGHT
      1. 'Ihe petitioner herein, pursuant to the mandatory provisions embodied
 in Federal Rule of Evidence ("Fed. R. Evid.") 201(c)(2), hereby moves this
 Court to take mandatory judicial notice of the following facts:
       a) the individual respondent provided conclusive judicial admissions
 pursuant to Federal Rule of Civil Procedure ("Fed. R. Civ. P.") 36(a)(3) and
 Fed. R. Civ. P. 36(b), which are true, correct, certain, and complete, and
  speak to the facts of the instant controversy; and
       b) this witness-provided evidence, forthcoming from the instant
 respondent, is both relevant and pertinent to the instant proceedings, in
 accordance with Fed. R. Evid. 401, Fed. R. Evid. 801(d), and Fed. R. Evid. 901
 et seq., and serves to validate, authenticate, and confirm the actions and
 omissions of the respondent and his parties in privity that are the subject of
  the instant case, and support the instant VERIFIED PEIT'ITCW FOR A WRIT OF
 HABFAS CX>RPUS (28     u.s.c.   § 2241} found at instant docket entry number 1, the

 petitioner's REPLY TO RESPOODENI''S ANSWEX (D.E. 21), filed simul et semel with

                                       - Page 1 of 5 -
                                     - Page 1 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32 Filed 03/27/20 Page 2 of 5 PageID #: 428


 this instant claim, the petitioner's KYITON FOR SANCTIONS (FED. R. CIV. P. 11,
 s.n. IND. L.R. 83.5{e)), also filed simul et semel with this instant claim,
 and the petitioner's soon-to-be-forthcoming   SECXrn) ~ON FOR SlltfARY ~

 (FED. R. CIV. P. 56 AND s.n. IND. L.R. 56.1).
                  JUDICIAL NOTICE MUST BE TAKEN BECAUSE:
      2. Fed. R. Evid. 201(c)(2) requires that this Court MUST take mandatory
 judicial notice of the facts that are not reasonably subject to dispute when
 requested to do so by a party who supplies this Court with the necessary
 information.
      3. The facts that are the subject of this Claim, namely, the instant
 respondent's responses to requests for admissions, are being offered for the
 truth of the matter.
      4. The following herewith-provided sources establish the truth of the
 facts, as delineated in the relief sought in.!.._! supra, of which judicial
 notice MUST be taken at:
      a) Exhibit 1 hereto, i.e. U.S. District C.ourt for The Southern District
 of Indiana, case no.: 2:20-cv-00012-JRS-MJD, requests for admissions, BP-8
 form (the ''Eisele BP-8"), and certificate of service, comprising eight (8)
 pages plus one (1) cover page;
      b) Exhibit 2 hereto, i.e. copy of the envelope bearing an additional copy
 of the Wednesday, February 5th, 2020, requests for admissions to counsel for
  the respondent, comprising one (1) page plus one (1) cover page;
      c) Exhibit 3 hereto, i.e. U.S. District C.ourt for The Southern District
 of Indiana, case no.: 2:20-cv-00012-JRS-MJD, requests for admissions,
 certificate of service, and three (3) attached inmate requests to staff,
 comprising nine (9) pages plus one (1) cover page;
      d) Exhibit 4 hereto, i.e. copy of the envelope bearing an additional copy
  of the Thursday, February 6th, 2020, requests for admissions to counsel for

                                 - Page 2 of 5 -
                               - Page 2 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32 Filed 03/27/20 Page 3 of 5 PageID #: 429


  the respondent, comprising one (1) page plus one (1) cover page;
       e) Exhibit 5 hereto, i.e. acknowledgement of respondent's receipt of the
  requests for admissions dated Wednesday, February 5th, 2020, and Thursday,
  February 6th, 2020, sent by counsel for the respondent on Thursday, February
  20th, 2020--and therefore prior to the filing of instant docket entry 21--and
 marked received by the petitioner on Thursday, February 27th, 2020, comprising
  two (2) pages plus one (1) cover page; and
       f) Exhibit 6 hereto, i.e. Notice of Acceptance of the instant
  respondent's admissions, sent by the petitioner on Wednesday, March 11th,
  2020, comprising two (2) pages plus one (1) cover page.
       5. The instant case is exempt from initial disclosure as per Fed. R. Civ. P.
  26(a)(1)(B)(iii and vi) and exempt from an initial discovery conference as per
 Fed. R. Civ. P. 26(d)(1).
       6. The respondent did not move for an extension under Fed. R. Civ. P.
  36(a)(3) or for a protective order under Fed. R. Civ. P. 26(c)(1) and S.D.
  Ind. L.R. 37.1(c).
       7. The respondent did not move for an order to apply The Rules Governing
  Section 2254 Cases to this non-Section-2254 and non-Section-2255 case under
  Rule 1(b) of The Rules Governing Section 2254 Cases.
       8. The order issued in Higgason v. Lerrmon, 6 Fed. Appx. 433, 436 (7th
  Cir. April 26, 2001) is inapplicable to the instant case because Higgason was,
  unlike the instant case, brought pursuant to 28   u.s.c. § 2254,   and, further,
  Higgason is unciteable in the instant case as per Circuit Rule 32.1(d).
       9. The respondent did not object to any of the relevant requests for
   admissions as specifically required by S.D. Ind. L.R. 26.1(b) and this
  failure is inexusable. Indiana Rule of Professional Conduct 1.1 and 1.5.
  Please cf. White v. Tanula, 2018 U.S. Dist. LEXIS 70997, 14-cv-759-wmc (W.D.
  Wis. April 27, 2018) at *4-6.

                                    - Page 3 of 5 -
                                  - Page 3 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32 Filed 03/27/20 Page 4 of 5 PageID #: 430


                                                        CONCLUSION
        10. With respect for the foregoing, the petitioner hereby invokes this
 Court's mandatory non-discretionary duty to take judicial notice of these
 herewith-provided doct.ments for the purposes of validation, authentication,
 and confirmation of the express claims brought by the petitioner in this
 instant case, as referenced supra in                          ~1.

                                      AFFIRMATION AND VERIFICATION
        In accordance with 28                 u.s.c.s. § 1746(1),       under the pains and penalties
 of perjury under the laws of 1he United States, the petitioner does hereby
 affirm and verify that the foregoing is all true, correct, certain, complete,
 and not misleading, i.e. the facts of the matter, as done, signed, and
 presented this twentieth (20th) day of March, 2020, and filed in accordance
 with the prison-mailbox rule of Houston v. Lack, 487 U.S. 266 (1988), by
 mailing to 1he Court in an envelope bearing sufficient affixed pre-paid first-
 class U.S. postage and handed to Ms. Jamie Wheeler of the FCI Terre Haute CMU
 unit team while acting in her official capacity as an agent of the respondent
  in the above-captioned case on this same day or the first opportunity
  thereafter, bearing U.S.P.S. tracking number 9114 9023 0722 4792 9869 73,


  by:~
   _M_a_r-t1.....n-S-.-G-o-tt_e_s_,f...e_l....d,....,-p-r_o_s_e___
        Reg. No.: 12982-104
        Federal Correctional Institution
        P.O. Box 33
        Terre Haute, IN 47808




                                                      - Page 4 of 5 -
                                                   - Page 4 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32 Filed 03/27/20 Page 5 of 5 PageID #: 431


                           CERTIFICATE OF SERVICE              ~
                                                          ~~1v<J"
       I, Martin S. Gottesfeld, pro   ~'   certify that I Rla1lea a copy of the
  foregoing docunent to counsel for the respondent in the above-captioned case
  Qild thet:Qby als&~ee eemse:L:::fM:: the respoment    in-hand by delivery to her
  agent, by handing said copy in an envelope to Ms. Jamie Wheeler of the FCI
  Terre Haute CMU unit team while acting in her official capacity as an agent of
  the respondent's counsel on Friday, March 20th, 2020, or the first opportunity
  thereafter,


   by:/1ss;&-
     Martin S. Gottesfeld, pro~




                                 - Page 5 of 5 -
                               - Page 5 of 34 -
